         Case 1:17-cv-02989-AT Document 711 Filed 01/30/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

              PLAINTIFFS’ JOINT MOTION TO STRIKE
      NEARLY THE ENTIRETY OF STATE DEFENDANTS’ RESPONSE
         TO COURT’S REQUEST FOR BRIEFING ON RIPENESS

       Plaintiffs jointly move to strike all but the following sentence in State

Defendants’ Response to Court’s Request for Briefing on Ripeness (“Response”):

“Plaintiffs’ BMD claims are ripe.” (Dkt. No. 708 at 2 (emphasis in original).)

State Defendants devote all but that one sentence in their Response to arguing

issues this Court did not authorize the parties to brief.

       In the very first sentence of their Response, they acknowledge that this

“Court requested that all parties brief whether Plaintiffs’ new claims challenging

the BMD system are ripe.” (Id at 1.) Instead of simply answering that narrow

question, State Defendants devote all but one sentence in their nine-page brief to

re-arguing standing and mootness, and a new argument that Plaintiffs somehow

asserted new, unripe legal claims in “status-report filings” beyond those that
        Case 1:17-cv-02989-AT Document 711 Filed 01/30/20 Page 2 of 6




appear in their respective supplemental complaints. State Defendants have briefed

standing and mootness multiple times already (Dkt. Nos. 645, 653, 658, 698) and

even had oral argument on those issues on December 6, 2019.1 At most, they

could have simply directed the Court to those prior arguments. Their new

argument regarding “status-report filings” not only misstates Plaintiffs’ claims and

positions regarding implementation of the new BMD-based system,2 but Plaintiffs

have not been afforded an opportunity to address this argument.

      Accordingly, the Court should strike State Defendants’ Response except for

the statement that “Plaintiffs’ BMD claims are ripe,” or provide Plaintiffs an

opportunity to respond if it intends to consider anything more in their Response.


1
 State Defendants’ cited cases prove the impropriety of their Response. Despite
some “doctrinal overlap between standing and ripeness analysis,” (Dkt. No. 708 at
2), the courts separately decided standing and ripeness in all those cases.
2
  State Defendants undermine their own argument by admitting that “if the BMD
rollout is not complete by the Presidential Preference Primary, the election will be
at least partially conducted using hand-marked paper ballots.” (Dkt. No. 708 at 7.)
This is true, of course, only because this Court ordered that relief in response to
Plaintiffs’ DRE-based claims in this case. (Dkt. No. 579 at 148.) As Plaintiffs
have made clear, the concerns they have raised with the Court regarding
implementation of the new BMD-based system are not grounded just in their
constitutional claims in their respective supplemental complaints, but also in their
rights arising from this Court’s August 2019 Order. State Defendants
acknowledged this during the January 17, 2020 status conference in arguing that
Plaintiffs should file a contempt motion to seek enforcement of this Court’s August
2019 Order regarding such issues as the required default backup plan for hand-
marked paper ballots.
                                         2
      Case 1:17-cv-02989-AT Document 711 Filed 01/30/20 Page 3 of 6




     Respectfully submitted this 30th day of January, 2020.

 /s/ David D. Cross                        /s/ Halsey G. Knapp, Jr.
David D. Cross (pro hac vice)             Halsey G. Knapp, Jr.
John P. Carlin (pro hac vice)             GA Bar No. 425320
Jane P. Bentrott (pro hac vice)           Adam M. Sparks
Mary G. Kaiser (pro hac vice)             GA Bar No. 341578
Robert W. Manoso (pro hac vice)           KREVOLIN & HORST, LLC
MORRISON & FOERSTER LLP                   1201 West Peachtree Street, NW
2000 Pennsylvania Avenue, NW              Suite 3250
Suite 6000                                Atlanta, GA 30309
Washington, DC 20006                      (404) 888-9700
(202) 887-1500
   Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg

/s/ Bruce P. Brown                        /s/ Robert A. McGuire, III
Bruce P. Brown                            Robert A. McGuire, III
Georgia Bar No. 064460                    Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                      (ECF No. 125)
1123 Zonolite Rd. NE                      ROBERT MCGUIRE LAW FIRM
Suite 6                                   113 Cherry St. #86685
Atlanta, Georgia 30306                    Seattle, Washington 98104-2205
(404) 881-0700                            (253) 267-8530
                 Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett



                                      3
       Case 1:17-cv-02989-AT Document 711 Filed 01/30/20 Page 4 of 6




/s/ John Powers
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300
                       Counsel for Coalition Plaintiffs




                                      4
        Case 1:17-cv-02989-AT Document 711 Filed 01/30/20 Page 5 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of LR 5.1, using font type of Times New

Roman and a point size of 14.

                                             /s/ David D. Cross
                                            David D. Cross




                                        5
        Case 1:17-cv-02989-AT Document 711 Filed 01/30/20 Page 6 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                         CERTIFICATE OF SERVICE

      I hereby certify that on January 30, 2020, a copy of the foregoing

PLAINTIFFS’ JOINT MOTION TO STRIKE NEARLY THE ENTIRETY OF

STATE DEFENDANTS’ RESPONSE TO COURT’S REQUEST FOR

BRIEFING ON RIPENESS was electronically filed with the Clerk of Court using

the CM/ECF system, which will automatically send notification of such filing to all

attorneys of record.

                                             /s/ David D. Cross
                                            David D. Cross




                                        6
